Citation Nr: 1814765	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 15, 2017 and in excess of 50 percent from November 15, 2017.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD with an evaluation of 30 percent, effective June 30, 2011.

In a December 2017 rating decision, the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD, effective November 15, 2017.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran did not receive the maximum increase available, the issue remains on appeal and the Board has characterized the issue accordingly.  The Veteran did not request a hearing.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to November 15, 2017, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

2.  From November 15, 2017, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to November 15, 2017 and in excess of 50 percent from November 15, 2017 for PTSD, have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
	
II.  Increased Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  Fenderson v. West, 12 Vet. App 119 (1999).  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board also notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 53,14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.  The current claim was certified to the Board in January 2018.  Regardless, the Board is cognizant that DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims.

The Veteran seeks a higher rating for his service-connected PTSD.  The Veteran contends that his symptoms more closely approximate a higher rating prior to November 15, 2017 and thereafter.

The Veteran underwent a VA examination in November 2011.  The Veteran reported he was not receiving any treatment for his condition.  He stated that he had not received psychotherapy for his mental health condition within the past year.  The Veteran reported he had not been hospitalized or made emergency room visits for his psychiatric condition.  The Veteran reported he was married and had one child.  He reported the relationship with his spouse and child was good.  He reported that he had worked as an electrician for 36 years; that he retired in 2006; and his current unemployment was not due primarily to the effects of a mental condition.  On mental status examination, the Veteran was oriented within normal limits.  His appearance and hygiene were appropriate.  His affect and mood was anxious and depressed.  The Veteran described anxiety about the examination.  He became tearful and emotional when discussing his stressor.  His communication and speech was within normal limits.  His concentration was within normal limits.  The Veteran did not have panic attacks.  He was not suspicious and had no history of delusions.  The Veteran did not report a history of hallucinations.  He did not have obsessive compulsive behavior.  His thought process was appropriate and he was able to understand directions.  He did not have slowness of thought and did not appear confused.  His judgement was not impaired.  His abstract thinking was normal and his memory was within normal limits.  He did not have suicidal or homicidal ideations.  The examiner provided a diagnosis of PTSD and alcohol abuse, in full sustained remission.  The Veteran was not diagnosed with a traumatic brain injury (TBI).  The Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms included chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  He was capable of managing his own financial affairs.  A GAF score of 65 was reported.

On December 2015 VA PTSD examination, the examiner found that the best summary of the Veteran's level of occupational and social impairment was that a mental condition had been formally diagnosed but symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  On examination, it was noted that the Veteran had been married to his second wife 43 years and that things were going well with her.  He spent time with his wife, grandchildren, son and his wife, and his friends.  Occupationally, he had retired in 2008 from Anheuser-Busch where he worked for nearly 30 years.  Prior to that, he ran a large electrical company.  He spent time reading, working in his garden and travelling.  He reported that his most troubling symptom was a recurring dream which he had had for the previous 50 years and which occurred once or twice per month.  He also complained of anxiety and panic symptoms when he saw an accident.  The Veteran also complained about occasional difficulty falling asleep, depressed mood, intrusive thoughts about his traumatic experiences, hypervigilance, feelings of helplessness and regret for not doing enough.  The Veteran had no history of PTSD treatment.  The examiner found that the Veteran was appropriately groomed and dressed.  During the examination, his attitude was appropriate; rapport was easily established.  His eye contact was adequate.  The Veteran was alert and oriented to person, place and situation.  His cognitive functioning appeared normal.  His thought process was intact.  There was no evidence of delusions or hallucinatory phenomena.  Speech was normal in rate.  The Veteran described his mood as "good"; his affect appeared calm.  He denied current suicidal/homicidal plan, means, or intent.  

The Veteran was afforded a VA examination in November 2017.  The examiner confirmed a diagnosis of PTSD and alcohol use disorder in sustained remission.  The Veteran reported sleeping in three hour increments with frequent waking.  He reported sleeping up to 6 hours.  The Veteran reported disturbing dreams weekly three times per month.  The Veteran had been married 38 years and had a good relationship with his spouse and family members.  He reported talking to a childhood friend a few times per month.  His grandchildren visited often.  He was noted to have retired from Anheuser-Busch in 2008 where he had worked since 1990.  He had not worked since then.  The Veteran's service-connected PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting.  Upon examination the Veteran was oriented to all spheres.  He denied suicidal and homicidal ideations and auditory and verbal hallucinations.  He reported that his mood was fairly good.  He held back tears while discussing disturbing, reoccurring dreams.  The Veteran did not present an imminent risk or danger to himself or others.  He was pleasant and cooperative and his speech was logical and coherent.  The Veteran indicated that he had disturbing dreams and memories of a service member he had to bring into a helicopter.  He reported that the memory caused depression for days after the nightmares.  He reported the nightmares happened a few times a month and could be weekly.  He was capable of managing his own financial affairs.

The Veteran's lay statements, private treatment records and VA treatment records were reviewed and considered along with the cumulative evidence in the claims file.

The medical evidence of record as detailed above indicates that a 30 percent rating most adequately describes the Veteran's PTSD impairment prior to November 15, 2017.  The Veteran was initially assigned a 30 percent rating from June 30, 2011 to November 14, 2017; however, a higher rating is not warranted.  The November 2011 VA examination indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 30 percent, but not a 50 percent rating.  The November 2011 VA examination indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms were indicated as chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  No other symptoms attributable to his PTSD were noted.  The December 2015 examiner concluded following examination of the Veteran that the best summary of the Veteran's level of occupational and social impairment was that a mental condition has been formally diagnosed but symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

In addressing the medical evidence of record, detailed above, the 50 percent rating most adequately describes the Veteran's PTSD impairment from November 15, 2017 and thereafter.  The Veteran has recently been assigned a 50 percent rating from November 15, 2017 thereafter; however, a 70 percent rating is not warranted.  The November 2017 VA examination indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 50 percent; but not a 70 percent rating.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms were indicated as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting The examiner further noted that the Veteran indicated that he had disturbing dreams and memories of a service member he had to bring into a helicopter.  He reported that the memory caused depression for days after nightmares.  He reported the nightmares happen a few times a month and can be weekly.

The objective findings shown on repeat VA examinations cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, and provided appropriate testing and reported thorough objective findings.  The Board therefore attaches significant probative value to these opinions and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

While the Board acknowledges and has considered the lay statements of record, the Board has given them appropriate weight where they are consistent with the objective medical evidence of record.  However, the Board, as noted above, has accorded greater weight to the objective evidence of record as the medical examiners have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the medical evidence is more probative regarding the Veteran's claims in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard and as outlined in greater detail above, the Board finds that the Veteran's demonstrated symptoms are commiserate with the currently assessed and assigned level of social and occupational impairment as represented by the current ratings.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 30 percent rating prior to November 15, 2017 and a 50 percent rating from November 15, 2017 thereafter.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 15, 2017 and in excess of 50 percent from November 15, 2017 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


